

116 HR 6185 IH: Save Our Springs Act of 2020
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6185IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. Wasserman Schultz introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to impose an excise tax on the extraction of certain water for bottling, and for other purposes.1.Short titleThis Act may be cited as the Save Our Springs Act of 2020.2.Excise tax on extraction of certain water(a)In generalChapter 36 of the Internal Revenue Code of 1986 is amended by inserting after subchapter B the following new subchapter: CExtraction of Certain WaterSec. 4473. Imposition of tax. 4473.Imposition of tax(a)In generalA tax of $0.06 is hereby imposed on each gallon of water extracted from a spring or an underground water source for use as bottled drinking water.(b)By whom paidThe tax imposed by this section shall be paid by the person extracting the water. .(b)Conforming amendmentThe table of subchapters for chapter 36 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to subchapter B the following new item: Subchapter C—Extraction of Certain Water.(c)Effective dateThe amendments made by this section shall apply to water extracted in calendar years beginning after the date of the enactment of this Act.3.Drinking Water State Revolving Loan Fund Trust Fund(a)EstablishmentSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9512.Drinking Water State Revolving Loan Fund Trust Fund(a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Drinking Water State Revolving Loan Fund Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b).(b)Transfers to Trust FundThere are hereby appropriated to the Trust Fund amounts equal to the revenues received in the Treasury that are attributable to subchapter C of chapter 36. (c)ExpendituresAmounts in the Trust Fund shall be available, as provided in appropriation Acts, for carrying out section 1452 of the Safe Drinking Water Act (relating to State revolving loan funds)..(b)Clerical AmendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item:Sec. 9512. Drinking Water State Revolving Loan Fund Trust Fund..(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.